Judgment, Supreme Court, New York County, entered July 25, 1979, which granted petition and directed respondents to issue a pistol carrying permit to petitioner, unanimously reversed, on the law, the application denied and the petition dismissed, without costs and disbursements. On this record it is clear that the administrative determination denying petitioner’s application for a pistol carrying permit (as distinct from an on-premises license) on the basis of failure to demonstrate "proper cause * * * for the issuance thereof’ is supported by substantial evidence and is not arbitrary or capricious. Petitioner, a 52-year-old attorney engaged in matrimonial and criminal law practice, did not sufficiently demonstrate a special need for self-protection distinguishable from that of the general community or of persons engaged in the same profession. The receipt of cash and checks (not in unusually high amounts) in the ordinary course of business for services rendered, which must be subsequently deposited in a bank, and threats from dissatisfied clients involved with the criminal law or threats related to the matrimonial practice, are not uncommon occurrences sufficient to distinguish petitioner from other attorneys engaged in similar practice. Further, petitioner’s disability (an artificial right leg which necessitates walking with a limp) does not, of itself, amount to such an unusual circumstance as to *794warrant issuance of a permit to carry a concealed pistol. Finally, petitioner’s professed fear of burglary in his home and office would be satisifed by issuance of an "on-premises” license, which type of license was, in fact, offered to petitioner, but refused. Concur—Fein, J. P., Sullivan, Lupiano, Bloom and Carro, JJ.